Judgment and order affirmed, without costs of this appeal to any party. All concur, except MeCurn, J., who dissents and votes for reversal and for granting a new trial. (The judgment reforms a policy of liability insurance issued to plaintiffs by defendant and awards judgment to plaintiff in an action to reform an automobile liability policy on the ground of mistake. The order grants plaintiffs’ motion to amend their amended complaint.) Present — Crosby, P. J., Cunningham, Taylor, Harris and MeCurn, JJ.